DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
As per the instant Application having Application number 16/272,997 the examiner acknowledges the applicant's submission of the amendment dated 03/09/2022. At this point, claims 1, 11, 14-15, and 19-20 have been amended. Claim 21 has been newly added. Claims 1-21 are pending.

Response to Arguments
Applicant’s arguments, see Applicant Arguments/Remarks Made in an Amendment, filed 03/09/2022, with respect to the 35 USC 112 (b) rejection of claims 1-20 have been fully considered and are persuasive.
Applicants argument regarding claims 1-20:
Claims 1-20 stand rejected under 35 USC § 112(b), second paragraph. In particular, with respect to the claimed feature of "the compute block is placed in proximity to the at least two memory blocks," as recited in independent claim 1, the Office Action asserts that "'placed in proximity'...is a relative term which renders the claim indefinite...'placed in proximity' is interpreted as being placed anywhere within the same device." However, independent claim 1 has been amended to recite that "the compute block is positioned in the PLD in proximity to the at least two memory blocks relative to at least one other memory block of the PLD," thereby obviating the Office Action's assertion.
Applicant’s argument was found to be persuasive. The 35 USC 112 (b) rejection of claims 1-20 has been withdrawn. 
Applicant’s arguments, see Applicant Arguments/Remarks Made in an Amendment, filed 03/09/2022, with respect to claims 1, 15, and 20 rejected 35 USC § 102(a)(1) as being anticipated by Shoaib et al., (WO 2017/079052 A1) have been fully considered and are persuasive.
Applicant’s argument regarding claims 1, 15, and 20:
Independent claim 1 recites, in part, "at least one of the logical units corresponds to a convolutional layer of the plurality of layers and comprises a compute block and at least two memory blocks, wherein: the compute block is positioned in the PLD in proximity to the at least two memory blocks relative to at least one other memory block of the PLD." The cited portions of Shoaib do not expressly or inherently disclose at least these features of independent claim 1. 
Shoaib discloses that "A first memory 214 is configured to store one or more sparse matrices 216 of a sparse, frequency domain representation of a convolutional weighting kernel. A second memory 218 is configured to store coefficients 220 for fully connected layers and/or the dense matrix 222 of the sparse, frequency domain representation." Shoaib, ¶45. Shoaib further discloses that "Clocks 422, multipliers 420, 428, 432, and other hardware illustrated in FIG. 4 can be part of an application-specific integrated circuit (ASIC), field programmable gate array (FPGA), or other processing unit." Shoaib, ¶68. 
Thus, Shoaib discloses that "hardware illustrated in FIG. 4 can be part of an application- specific integrated circuit (ASIC), field programmable gate array (FPGA), or other processing unit." Shoaib, ¶68. However, Shoaib does not disclose or suggest "at least one of the logical units corresponds to a convolutional layer of the plurality of layers and comprises a compute block and at least two memory blocks, wherein: the compute block is positioned in the PLD in proximity to the at least two memory blocks relative to at least one other memory block of the PLD," as recited in independent claim 1. 
For at least these reasons, the cited portions of the applied reference do not expressly or inherently disclose all of the features of independent claim 1. Accordingly, independent claim 1 is patentable. Reconsideration and withdrawal of the 35 USC § 102 rejection of independent claim 1 are respectfully requested.
…
For at least these reasons, the cited portions of the applied reference do not expressly or inherently disclose all of the features of independent claim 15. Accordingly, independent claim 15 is patentable.
…
For at least these reasons, the cited portions of the applied reference do not expressly or inherently disclose all of the features of independent claim 20. Accordingly, independent claim 20 is patentable.
Applicant’s arguments were found to be persuasive. The rejection of claims 1, 15, and 20 rejected 35 USC § 102(a)(1) as being anticipated by Shoaib et al., (WO 2017/079052 A1) has been withdrawn. 

Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
As per claims 1, 15, and 20, taking claim 20 as exemplary:
Though Shoaib et al., (WO 2017/079052 A1), part of the prior art of record, teaches the use of a programmable logic device with a CNN and memory blocks in paragraphs [0064] and [0068] through the use of an FPGA that implements a convolutional neural network; and the use of model parameters stored in memory blocks on paragraphs [0065] and [0067] by storing filter maps and coefficients stored in memory.
And though Egner et al., (US 2015/0055608 A1), part of the prior art of record, teaches a communication module and a power source in paragraph [0069] by having wireless protocols chosen based on a power source of a device.
And though Lee et al., (US 2016/0062993 A1), part of the prior art of record, teaches the use of transmission and output data in paragraphs [0072], [0076], and [0160] through the receiving of data generated through classification.

“a programmable logic device (PLD) implementing a convolutional neural network (CNN), 
wherein: each of a plurality of logical units of the PLD corresponds to one of a plurality of layers of the CNN; and
at least one of the logical units corresponds to a convolutional layer of the plurality of layers and comprises a compute block and at least two memory blocks,
wherein: the compute block is positioned in the PLD in proximity to the at least two memory blocks relative to at least one other memory block of the PLD;
a first one of the at least two memory blocks serves as a buffer for the convolutional layer; and a second one of the at least two memory blocks stores model-specific parameters for the convolutional layer.”
The prior art of made of record above neither anticipates nor renders obvious the above-recited combinations. Specifically, though the prior art of made of record does teach the implementing of a CNN in memory and computing blocks, the storing of parameters in memory blocks, the transmission and output of data, it does not teach that the compute block of a CNN is positioned in the PLD in proximity to the at least two memory blocks relative to at least one other memory block of the PLD and that a first one of the at least two memory blocks serves as a buffer for the convolutional layer and a second one of the at least two memory blocks stores model-specific parameters for the convolutional layer.
Dependent claim(s) 2-14, 16-19, and 21 are allowable at least for the reasons recited above as including all of the limitations of the allowable independent base claims 1 and 15 upon which claims 2-14, 16-19, and 21 depend.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANE D WOOLWINE whose telephone number is (571)272-4138. The examiner can normally be reached M-F 9:30-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MIRANDA HUANG can be reached on (571) 270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHANE D. WOOLWINE
Primary Examiner




/SHANE D WOOLWINE/Primary Examiner, Art Unit 2124